Title: Continental Congress Report on Sale of Military Equipment, 17 April 1783
From: Hamilton, Alexander,Continental Congress
To: 



[Philadelphia] April 17, 1783

The Committee to whom was referred the letter from the Secretary of war of the 14th. instant submit the following resolution
Resolved that immediate measures be taken for the sale of all the dragoon horses belonging to the United States and of all such articles in the several military departments as may not be necessary for the use of the army previous to its reduction or for the formation of magazines on a peace establishment.
